Case: 3:19-cv-00202-TMR-SLO Doc #: 18-1 Filed: 03/23/21 Page: 1 of 8 PAGEID #: 99
                                                                                  EXHIBIT 1


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

JOSHUA ROBERTS and DEBORAH                    :
CHONG, Individually and as Next Friend        :
N.R., their Minor Child,                      :
                                              :   Case No. 3:19-CV-00202
              Plaintiffs,                     :
                                              :   District Judge Thomas M. Rose
       v.                                     :
                                              :   Magistrate Judge Sharon L. Ovington
UNITED STATES OF AMERICA,                     :
                                              :
              Defendant.                      :

            GUARDIAN AD LITEM’S REPORT TO THE COURT REGARDING
                  PROPOSED SETTLEMENT FOR N.R., A MINOR

TO THE HONORABLE MAGISTRATE JUDGE OVINGTON:

       NOW COMES, Michael A. Renne, the Court-Appointed Guardian Ad Litem for N.R., in
the above-entitled and numbered cause, and files this Guardian Ad Litem’s Report to the Court
Regarding Proposed Settlement for N.R.

I.     BACKGROUND FACTS AND LITIGATION

       A.      OVERVIEW. This action was initiated by Joshua Roberts and Deborah Chong,
individually and as Next Friend of N.R., against the United States of America under the Federal
Tort Claims Act for monetary damages for personal injuries arising from events occurring before
and during the birth of N.R. on November 26, 2014, at Bassett Army Community Hospital
(“BACH”), in Wainwright, Alaska. Joshua Roberts and Deborah Chong are the parents of N.R.
Deborah Chong is the legal Guardian of N.R.’s Estate by virtue of appointment by the Probate
Division of the Court of Common Pleas of Greene County, Ohio, on January 23, 2019. The
undersigned attorney was appointed Guardian Ad Litem for N.R. by Order signed on March 10,
2021 and filed of record on March 11, 2021, by the Honorable Magistrate Judge Sharon L.
Ovington, in the above-entitled and numbered cause.

        B.     PLAINTIFFS’ ALLEGATIONS. Plaintiffs alleged that the medical care
providers at BACH failed to properly care for N.R. and his mother, Plaintiff Deborah Chong,
beginning on November 23, 2014 and continuing until about ten minutes after his birth on
November 26, 2014. All persons involved in the medical and health care services provided to
Plaintiff Deborah Chong at BACH were agents, servants, or employees of the United States
Department of the Army, the United States of America, or some agency thereof, and were at all
material times acting within the course and scope of such employment thus making the proper
defendant in the case the United States of America under the FTCA. Plaintiffs claim that the
agents of the United States of America provided substandard medical care to Deborah Chong and
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-1 Filed: 03/23/21 Page: 2 of 8 PAGEID #: 100




her fetus, including but not limited to failure to advise Ms. Chong to come into Labor and
Delivery (“L&D”) at BACH on November 23, 2014 when she called in reporting ruptured
membranes, failure to monitor appropriately and timely intervene for non-reassuring fetal heart
rate status, failure to regulate Pitocin properly, failure to perform amnioinfusion therapy for the
presence of thick meconium, failure to recognize and timely intervene for arrest of descent and
prolonged labor, failure to recognize severe molding and caput formation during labor, failure to
timely perform a cesarean section, and failure to remove all meconium from below the cords of
N.R. prior to utilizing positive pressure ventilation.

       1.      Ms. Chong reported that she initially called about rupture of her membranes on
               November 23, 2014 at Noon, but was told that if the leaking did not continue, she
               could stay home. She presented to L&D at BACH on November 25, 2014 at 9:15
               a.m. and was admitted for prolonged rupture of membranes (“ROM”). The plan
               was to start Pitocin in the face of prolonged ROM. During labor, Ms. Chong
               exhibited thick meconium, arrest of descent, and chorioamnionitis. She underwent
               a cesarean section at 12:47 p.m. on November 26, 2014. She was discharged two
               days later against medical advice in order to get on a plane to see her baby who
               had been transferred to Anchorage.

       2.      N.R. was born through thick meconium and with metabolic acidosis. His initial
               Apgar score was only 1, for the presence of a heart rate. That increased to a score
               of 4 in five minutes for a heart rate now over 100, and +1 for color and respiratory
               effort. N.R. was initially intubated and suctioned of thick meconium with chunks
               below his (vocal) cords. The endotracheal tube used for this suctioning was
               removed prior to all of the meconium being suctioned out which was evidence by
               the fact that his oxygen saturation remained below 60% until he was reintubated
               and another thick meconium plug was removed from below his cords. After that
               time, he recovered some respiratory effort, although was still in respiratory
               distress from meconium aspiration syndrome. His admission exam to the nursery
               was of a slightly pale infant with overriding sutures and significant caput and
               increased work of breathing. Blood cultures obtained that day revealed no growth
               after five days and blood gases revealed him to be in metabolic and respiratory
               acidosis.

       3.      N.R. was transferred on November 27, 2014 to Providence Alaska Medical Center
               for a higher level of care. He began having seizures at about six hours of life, for
               which he was given multiple medications to alleviate. His birth records reveal
               that his weight, length, and head circumference were all within normal variation.
               His newborn screening tests were all normal. Due to his perinatal depression,
               seizures, metabolic acidosis, and meconium aspiration, he was a candidate for
               whole body cooling in an attempt to alleviate at least some of his assumed brain
               injury. He required ventilatory support for five days, was given antibiotics but
               showed no evidence of infection, was kept NPO (nothing by mouth) for many
               days, and had a transient hypothyroidism and renal dysfunction. He was
               discharged to home on December 17, 2014.




                                                2
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-1 Filed: 03/23/21 Page: 3 of 8 PAGEID #: 101




       4.      An MRI of N.R.’s brain was performed on December 10, 2015, almost a year
               after his birth. It revealed extreme cerebral encephalomalacia with preservation
               of central gray matter which is often thought to be secondary to prolonged partial
               severe hypoxia and ischemia. Notes indicated it could be due to anoxia or an
               inflammatory process. By May 16, 2016, N.R. had been diagnosed with spastic
               quadriplegic cerebral palsy, microcephaly (acquired), and global developmental
               delays.

        C.     FUTURE CARE NEEDS. N.R. sustained injuries of a serious and permanent
physical and emotional nature. He sustained a hypoxic-ischemic brain injury which left him
with mixed asymmetric quadriplegic cerebral palsy, severe oral motor deficits impacting feeding
and speech, severe speech and language deficits, severe vision impairment, microcephaly,
cognitive impairment, and deficits in all aspects of self-help skills which will limit his ability to
take care of himself. He will require assistance on a consistent and increasing basis in the future.

              1.     According to the expert report of Stephen T. Glass, M.D., P.S., a
       neurological expert retained by Plaintiffs, N.R. will require at least the following
       services:

                     a.      Comprehensive multidisciplinary rehabilitation support for the
               remainder of his life.

                     b.      Yearly speech and language, occupational, physical therapy,
               augmentative, and feeding evaluations.

                      c.      Direct speech and language therapy, physical and occupational,
               and feeding therapy multiple times per week.

                       d.     Continued supplemental gastrostomy feedings now but with the
               goal of enhancing oral feeding directly, glycopyrrolate to assist in drooling
               control, and periodic videofluoroscopy of swallowing will be needed.

                     e.        Continued medications including omeprazole, glycopyrrolate, and
               MiraLax.

                      f.     Yearly CBC with differential, platelet count, AST, ALT, and
               vitamin D level.

                       g.      Continued bilateral high calf AFOs; also consider use of SPIO.

                        h.      Equipment needs will continue including a standing frame, gait
               trainer, bilateral AFOs, bath chair, a Tomato chair, and wheelchair.

                       i.     N.R. may also benefit from a power chair in the future depending
               on his progress in visual function, attention span, and sensorimotor control.

                       j.     With advancing years and increased physical size, the family will
               also require a Hoyer lift and likely a ceiling track system, widened hallways, grab


                                                 3
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-1 Filed: 03/23/21 Page: 4 of 8 PAGEID #: 102




               bars, and also an adapted bathroom and other spaces within the home to best
               facilitate the best care.

                      k.     Home modifications will also be needed to allow special needs
               access, wheelchair access by using ramps, widened spaces, storage room for
               equipment needs, etc.

                     l.      Periodic ophthalmology, gastroenterology, nutrition,           dental,
               pulmonary, orthopedic, and neurologic evaluations.

                      m.      Ongoing psychological/behavioral support to assist the family in
               developing and cultivating the best environment to meet N.R.’s anticipated
               behavioral needs and challenges recognizing the impact that his developmental
               disorder and communication impairment has on later behavioral functioning.

               2.       According to the Life Care Plan and Cost Analysis for N.R. prepared by
       Dan M. Bagwell, BSN, RN, CLCP, CCM, DCMS, a life care planner retained by
       Plaintiffs, the cost to care for N.R. for the remainder of his expected life to age 52 or 53
       will be approximately $28M.

       D.     DEFENDANT’S DEFENSE. This case was vigorously defended by the United
States of America. The United States of America denied all liability and argued there were
independent, pre-existing, and superseding causes of injury.

        E.      N.R.’S CURRENT CIRCUMSTANCES. N.R. is now six years old and continues
to live with his parents, who provide the bulk of his care. He is entirely dependent on others for
mobility, dressing and undressing, bathing, personal hygiene, toileting, and all decision making.
He suffers from quadriplegic cerebral palsy and is unable to move or stand or sit independently
for more than 5-10 minutes. He requires the use of a feeding tube for nutrition, and he continues
to suffer from severe speech and language deficits, severe vision impairment, microcephaly, and
cognitive impairment.

       The family moved from Ohio to Colorado in January of 2020. N.R.’s father, Joshua, is in
the Air Force and currently works as a medic to Air Force Cadets at the Air Force Academy in
Colorado Springs. His rank is that of Master Sargent E-7. He currently earns about $6,000 each
month. N.R.’s mother, Deborah, takes care of N.R. and his two siblings (ages 3 and 1) at home
and is not employed outside the home. The family has medical insurance through Tricare
(through Joshua’s employment with the government). In addition, N.R. has Medicaid coverage
through a Medicaid waiver program.




                                                4
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-1 Filed: 03/23/21 Page: 5 of 8 PAGEID #: 103




II.    PROPOSED SETTLEMENT

       A.       SUMMARY. The parties reached a resolution of the case for $7,860,000. In
accordance with the terms of the Stipulation for Compromise Settlement and Release of Federal
Tort Claims Act Claims Pursuant to 28 U.S.C. § 2677, a copy of which is attached hereto as
Exhibit A, the parties agreed to allocate half of that amount, totaling $3,930,000, to a
Reversionary Trust for N.R., $300,000 in cash, and $3,630,000 to purchase a structured
settlement annuity which will fund the trust into the future. The other half of the gross
settlement is to be used to pay attorney fees ($1,965,000), attorney expenses and advancements
($134,157), liens (none), parental claims ($100,000 each parent), with the remainder
($1,630,843) going to a special needs trust for the benefit of N.R.

       B.    REVERSIONARY TRUST. The Irrevocable Reversionary InterVivos Grantor
Medical Care Trust for the Benefit of N.R. (the “Reversionary Trust”) is attached hereto as
Exhibit B1. The Trustee of the Reversionary Trust is Settlement Trust Group/Midland States
Bank, which has substantial experience in the administration of these type of trusts.

               1.     The Reversionary Trust is designed to pay for N.R.’s future medical care
       related to the claims. In addition to medical care, it provides allowances for in-home
       attendant care (up to 10 hours per day until age 22, then up to 24 hours care per day),
       residential facility care, therapy services, transportation expenses, including a motor
       vehicle allowance (initial maximum $20,000 and $35,000 every 7 years thereafter), home
       modifications ($100,000 lifetime), case management, and other items and services. The
       Reversionary Trust is a typical vehicle used by the United States in settlement of tort
       claims (it is called a “reversionary” trust because the funds remaining in the trust at
       N.R.’s death revert back to the government). However, the benefits of the trust for each
       beneficiary vary significantly from case to case. Those terms are subject to negotiation
       between the parties. The final terms of this trust were the result of hard bargaining
       between counsel for each party. The terms of this Reversionary Trust as finally agreed
       upon are favorable to N.R.

               2.      In additional to the $300,000 initial deposit, the Reversionary Trust will be
       funded with a structured settlement annuity contract purchased for $3,630,000 from
       Berkshire Hathaway Life Insurance Company of Nebraska. Berkshire is one of the
       highest rated structured settlement annuity providers in the market. The annuity will
       provide payments of $6,018 per month (over $72,000 per year) for the remainder of
       N.R.’s life, increasing at 2% compounded annually. The internal rate of return for the
       annuity is 3.34%, which is a good rate in the current low interest rate environment. An
       affidavit from the structured settlement broker Dave Hickey setting forth this information
       is attached hereto as Exhibit C.

              3.     The Guardian Ad Litem approves of the form and substance of the
       Reversionary Trust and believes it is in the best interest of N.R.


1
  Exhibits B, C, and D have been redacted to remove the name and other personal identifiers for
N.R. The Guardian Ad Litem will file unredacted copies under seal at the request of the Court.


                                                5
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-1 Filed: 03/23/21 Page: 6 of 8 PAGEID #: 104




        C.     ATTORNEY FEES AND EXPENSES. Pursuant to the contingency fee contact
between Plaintiffs’ and their attorney, and as limited by the Federal Tort Claims Act, Plaintiffs’
attorneys are entitled (i) to a 25% fee, which is $1,965,000, for their work in obtaining this
recovery, and (ii) to reimbursement for expenses and advancements in the amount of $134,157.
This case was vigorously defended by the United States of America and it required extensive
legal services and expenses for experts and prosecution of the case. When taking into account
the time and labor required, the difficulty of the legal and factual questions involved, the skills
necessary to handle such a case, and the customary fees for such services, and after reviewing the
itemized list of expenses and advancements, the Guardian Ad Litem believes that the 25%
contingency fee agreement ($1,965,000) of Whitehurst, Harkness, Brees, Cheng, Alsaffar,
Higginbotham & Jacob, PLLC, and the $134,157 reimbursement for expenses and
advancements, are appropriate and reasonable.

      D.      LIENS. Counsel for Plaintiffs reports that there are no lien or subrogation
amounts required to be paid from the settlement proceeds.

        E.     PARENTAL ALLOCATION. The family and their attorneys have reached an
allocation agreement whereby N.R.’s mother, Deborah Chong, will receive $100,000 of the
settlement proceeds for her claims, and N.R.’s father, Joshua Roberts, will receive $100,000 of
the settlement proceeds for his claims. The Guardian Ad Litem believes this is reasonable and
appropriate under the circumstances.

        F.     SPECIAL NEEDS TRUST. In January of 2019, pursuant to Order of the Probate
Division of the Court of Common Pleas for Greene County, Ohio, a special needs trust was
created to hold and to administer net settlement proceeds for N.R. The undersigned drafted that
trust. A copy of that Order and the special needs trust are attached hereto as Exhibit D.

               1.     First National Trust Company (FNTC) is the Trustee of the special needs
       trust, and National Distribution Consultants (NDC) is the Distribution Director. NDC is
       a national organization which specializes in the administration of special needs trusts, has
       extensive experience in special needs trust administration, and has an excellent reputation
       in the community of special needs planners. The Guardian Ad Litem has worked with
       NDC and FNTC on many occasions and heartily endorses the professionalism and
       expertise they bring to this situation.

               2.     The purpose of a special needs trust is (i) to preserve a beneficiary’s
       access to Medicaid and other government programs, and (ii) to provide a vehicle for the
       management and protection of settlement funds. The special needs trust established for
       N.R. achieves these purposes. It was, however, established under Ohio law at the time
       when N.R. and his family lived in Ohio. It will need to be modified to conform with the
       differing requirements of Colorado Medicaid regulations, where the family now lives.
       The trust has a provision which allows for such amendments (Article 4.4) and the process
       to complete those modifications has been initiated and is expected to conclude shortly.

               3.     The Guardian Ad Litem approves of the form and substance of the special
       needs trust and believes it is in the best interest of N.R. for his net settlement proceeds of
       $1,630,842 to be deposited into and administered in this trust.


                                                 6
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-1 Filed: 03/23/21 Page: 7 of 8 PAGEID #: 105




III.   GUARDIAN AD LITEM’S RECOMMENDATION TO THE COURT

        A.      RECOMMENDATION. The matter addressed by this report is whether the
proposed settlement is in the best interest of N.R. Based on the totality of circumstances, the
undersigned attorney is of the opinion that the proposed settlement is in the best interest of N.R.
and recommends to the Court that it be approved. The trust agreements for N.R., as set out more
specifically in this report, are well designed and in the best interest of N.R. The allocation of the
settlement proceeds for payment of liens, fees, and expenses are appropriate. The legal fees and
expenses are reasonable considering the complexity of the case, the amount of legal work
performed, and the expenses incurred in developing the case. This case has been diligently
prosecuted and defended. It is with no hesitation that I recommend to the Court that the
settlement as outlined herein be approved on behalf of N.R.

       B.    PARENTS’ CONSENT. I have reviewed the settlement in detail with the parents
of N.R. They understand its terms and agree that it is in the best interest of N.R.

         C.     APPROVAL OF PROBATE COURT. In January of 2019, a prior agreement to
settle this matter was reviewed and approved by the Probate Division of the Court of Common
Pleas for Greene County, Ohio. It was found by that court to be in the best interest of N.R. That
agreement fell through but the terms of the settlement at issue today are very similar to the terms
of the aborted settlement, including allocation of settlement proceeds to both a reversionary trust
and special needs trust.

        D.      GUARDIAN AD LITEM’S BACKGROUND. The Guardian Ad Litem is an
attorney practicing in the subject matter of estates, trusts, and personal injury settlements in the
State of Ohio, with extensive education, training, and experience in the creation and management
of special needs trusts and the settlement of personal injury actions, including allocation of
settlement proceeds. The undersigned is frequently retained to advise on the most appropriate
allocation of settlement proceeds and to provide an independent assessment of the settlement.
During the undersigned’s 30-plus years of practicing in this area, he has been involved in the
finalization of hundreds of personal injury cases, including determinations on the allocation of
settlement proceeds and the establishment or administration of hundreds of special needs trusts.

        D.     MATTERS REVIEWED. In making this recommendation, the undersigned
attorney has reviewed the pleadings in this case, the reports of the various experts on liability and
damages, medical records, the probate documents filed in the Probate Division of the Court of
Common Pleas for Greene County, Ohio, the Stipulation for Compromise Settlement and
Release of Federal Tort Claims Act claims pursuant to 28 U.S.C. § 2677, the Irrevocable
Revisionary InterVivos Grantor Medical Care Trust for the benefit of N.R., and the Irrevocable
Special Needs Trust created in January 2019 for the benefit of N.R. In addition, the undersigned
has conducted numerous interviews and discussions with trial counsel and with the parents of
N.R. dating back to 2018, including personal meetings at the home of N.R. in Ohio and, most
recently, several telephone conversations with N.R.’s parents in Colorado. The undersigned has
also arranged with Colorado counsel for the modification of the special needs trust in order to
meet Colorado Medicaid regulations.




                                                 7
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-1 Filed: 03/23/21 Page: 8 of 8 PAGEID #: 106




       WHEREFORE, the undersigned Guardian Ad Litem believes that the proposed
settlement is in the best interest of N.R. and recommends that the proposed settlement be
approved by the Court. It is the opinion of the Guardian Ad Litem that no hearing is necessary
on behalf of N.R. However, the Guardian Ad Litem stands ready, willing, and able to respond to
any questions that the Court may have with regard to the settlement and will appear before the
Court at any designated time if the Court determines a hearing is necessary.

                                              Respectfully submitted,

                                              /s/ Michael A. Renne
                                              Michael A. Renne (0039382)
                                              DINSMORE & SHOHL LLP
                                              191 W. Nationwide Blvd., Suite 300
                                              Columbus, Ohio 43215
                                              Phone:     614.628.6880
                                              Fax:       614.628.6890
                                              Email:     michael.renne@dinsmore.com

                                              Court-Appointed Guardian Ad Litem




20718022v2




                                              8
